       Case 1:15-cr-00608-KPF Document 423 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                 15 Cr. 608-16 (KPF)
                  -v.-
                                                       ORDER
PETER GONZALEZ,

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 8, 2020, Defendant Peter Gonzalez submitted a letter motion

seeking bail in light of the ongoing COVID-19 pandemic. (Dkt. #418). On April

10, 2020, the Government submitted its opposition to Defendant’s motion.

(Dkt #421). On April 15, 2020, the Court held a telephonic hearing during

which it heard from the parties and rendered an oral decision on Defendant’s

motion. For the reasons given on the record during the telephonic hearing,

Defendant’s motion is DENIED. The Clerk of Court is directed to terminate the

motion at docket entry 418.

      SO ORDERED.

Dated: April 15, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
